Case 19-10855-BFK        Doc 17   Filed 04/19/19 Entered 04/19/19 13:04:05              Desc Main
                                  Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     CATHY T NGUYEN
                                                   Case No. 19-10855-BFK

                           Debtor

                   OBJECTION TO CONFIRMATION OF PLAN,
               NOTICE OF OBJECTION TO CONFIRMATION OF PLAN
                                   AND
              NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

            Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to confirmation
     of your Chapter 13 Plan filed April 3, 2019. The cause for this objection is as follows:
            Violation of 11 U.S.C. §1325(a)(6) – Feasibility and Violation of 11 U.S.C.
            §1325(b)(1)(B) – Disposable Income.
               • Debtor has not provided copies of tax returns for the last four years.

            Violation of 11 U.S.C. §1325(a)(6) – Feasibility.
               • Debtor has not yet made her first Plan payment.
               • Plan does not provide for secured portion of filed Homeowner’s
                   Association Proof of Claim (Claim #2).

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the objection, or if you
     want the court to consider your views on the objection, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
Case 19-10855-BFK       Doc 17  Filed 04/19/19 Entered 04/19/19 13:04:05               Desc Main
                               Document      Page 2 of 2
     Notice of Objection To Confirmation
     Cathy T Nguyen, Case # 19-10855-BFK

            will receive it on or before the date stated above. You must mail a copy to the
            persons listed below.

            Attend the hearing to be held on May 16, 2019 at 1:30 p.m. in Courtroom #1
            on the 2nd floor, United States Bankruptcy Court, 200 South Washington
            Street, Alexandria, Virginia 22314. If no timely response has been filed
            opposing the relief requested, the court may grant the relief without holding a
            hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste, 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314

             If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion or objection and may enter an order granting that
     relief.

     Date: _April 19, 2019______                          ___/s/ Thomas P. Gorman_____
                                                          Thomas P. Gorman
                                                          Chapter 13 Trustee
                                                          300 N. Washington Street, #400
                                                          Alexandria, VA 22314
                                                          (703) 836-2226
                                                          VSB 26421

                                 CERTIFICATE OF SERVICE

     I hereby certify that I have this 19th day of April, 2019, served via ECF authorized
     users or mailed a true copy of the foregoing Objection to Confirmation, Notice of
     Objection and Notice of Hearing to the following parties.

     Cathy T Nguyen                               Ashvin Pandurangi
     Chapter 13 Debtor                            Attorney for Debtor
     21489 Rusty Blackhaw Sq.                     Ap Law Group, PLC.
     Sterling, VA 20164                           211 Park Ave.
                                                  Falls Church, VA 22046

                                                          __/s/ Thomas P. Gorman______
                                                          Thomas P. Gorman
